Motion by appellants for reargument of appeal or for a modification of this court’s decision denied. The trial court, upon sufficient evidence, found that the particular item of $23,000 was “subsequently reduced to $6,500 by repayments totaling $9,000 received from Skrod & Company and a retransfer of $7,500 from the futures into the pledge account.” Cross motion by defendant-respondent for rehearing of appeal or, in the alternative, for the withdrawing of this court’s decision and, in lieu thereof, the directing of an affirmance of judgment below, denied. It is clear that defendant Monitz, Wallack & Colodney was not a pledgee in good faith and for value with respect to the item of $23,000 (reduced to $6,500). In addition to what was said in this court’s memorandum opinion, it is to be noted that, at time of transfer of this sum to the futures trading account of Skrod, substantial losses were being sustained in connection with such account; and a member of defendant’s firm testified that transfers were made from corporate accounts to Skrod’s personal or futures accounts when the latter were short. Concur — Breitel, J. P., Rabin, Valente, McNally and Eager, JJ.